364 F.2d 829
Hyman KALISH, Appellant,v.Harold A. HOSIER, I. M. Rosenblatt, Wallace J. Axelson, W.C. King, Jr., Denver Mailers Union Number 8 Localof the International Mailers Union, andthe International MailersUnion, Appellees.
No. 8699.
United States Court of Appeals Tenth Circuit.
Aug. 11, 1966.

Appeal from the United States District Court for the District of Colorado; Alfred A. Arraj, Judge.
Milnor H. Senior, Denver, Colo., for appellant.
Philip Hornbein, Jr., Denver, Colo.  (Edward J. Fillenwarth, Indianapolis, (Ind., on the brief), for appellees.
Before PHILLIPS, LEWIS and HILL, Circuit Judges.
PER CURIAM.


1
Issues, a decision of which will be dispositive and determinative of this appeal, were considered and decided adversely to Kalish by the trial court below in an exhaustive and well reasoned opinion, Kalish v. Hosier et al., D.C. Colo., 256 F.Supp. 853.  Being in full accord therewith, we adopt it as the opinion of this court and affirm the judgment.